83 F.3d 428
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eunice PARQUET;  Richard Parquet, Plaintiffs-Appellants,v.XEROX CORPORATION BOARD OF DIRECTORS, Defendant-Appellee.
No. 95-16616.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 26, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Richard and Eunice Parquet appeal pro se the district court's dismissal under Fed.R.Civ.P. 12(b)(6) of their complaint as time-barred by the statute of limitations.   We review de novo, Stone v. Travelers Corp., 58 F.3d 434, 436-37 (9th Cir.1995), and affirm for the reasons stated in the district court's order filed July 7, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3